UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7599



DARNELL STANLEY,

                                            Plaintiff - Appellant,

          versus


UNITED STATES OF AMERICA; ANTHONY WILLIAMS,
Mayor for the District of Columbia, being sued
in his individual capacity; ODIE WASHINGTON,
Director   for   the  District   of   Columbia
Department of Corrections, being sued in his
individual capacity; KATHY PATTERSON, Chairman
of   the  District   of   Columbia   Committee
Department of Corrections, being sued in her
individual capacity; ELWOOD YORK, Director of
External Confinement, being sued in his
individual capacity; ELEZA TAYLOR, Director of
Health Services for the District of Columbia
Department of Corrections, being sued in her
individual capacity; ALBERTO GONZALEZ, United
States Attorney General, being sued in his
individual capacity; HULON WILLIS, Contract
Monitor   for   the   District   of   Columbia
Department of Corrections, being sued in his
individual capacity; JAMES S. GILMORE, III,
Governor of Virginia, being sued in his
individual capacity; EDDIE L. PEARSON, Warden,
being sued in his individual capacity;
JAMILLA F. BURNEY, Assistant Warden, being
sued in her individual capacity; WANDA
ROLLINS, Operations Officer, being sued in her
individual capacity; R. WHITE, Treatment
Specialist, being sued in his/her individual
capacity; GENE M. JOHNSON, Deputy Director of
Operations, being sued in his individual
capacity; K. TURNER, Lieutenant, being sued in
his/her individual capacity; D. KRIIGEL,
Treatment Specialist (TPS), being sued in
his/her individual capacity; E. T. TURNER,
Unit Manager, being sued in his/her individual
capacity;     C.    MATHEWS,     Rehabilitation
Counselor, being sued in his/her individual
capacity; BUFORD T. YATES, Director of General
Accounting, being sued in his individual
capacity;    JANICE    TURNER,    Institutional
Ombudsman, being sued in her individual
capacity; VIRGINIA BULLOCK, Sergeant, being
sued in her individual capacity; SERGEANT
GILLIAN, Being sued in his/her individual
capacity; CAPTAIN JENKINS, Being sued in
his/her individual capacity; SERGEANT BROWN,
Being sued in his/her individual capacity;
SERGEANT THOMAS, Being sued in his/her
individual capacity; SERGEANT HARREL, Being
sued in his/her individual capacity; L. ELLIS,
Medical Assistant, being sued in his/her
individual capacity; CORPORAL HEWS, Being sued
in his/her individual capacity; CORPORAL
CARLTON, Being sued in his/her individual
capacity; SERGEANT LIPTROT, Being sued in
his/her individual capacity; SERGEANT HARRIS,
Being sued in his/her individual capacity;
JAMES T. APPEL, Medical Assistant, being sued
in his individual capacity; BEN SAMORIA,
Medical   Assistant,    being  sued     in   his
individual capacity; CORPORAL DAILY, a/k/a
Mrs. Muhammad, Being sued in her individual
capacity; CORPORAL WILLIAMS, Being sued in
his/her   individual   capacity;    PAUL   HILL,
Assistant Director for Food Service, being
sued in his individual capacity; CORPORAL
COAKLEY, Being sued in his/her individual
capacity; RUFUS FLEMMING, Eastern District
Director, being sued in his individual
capacity; LANGFORD, Assistant Director for
Food Service, being sued in his/her individual
capacity; BENJAMIN J. ULEP, Director of Health
Services, being sued in his individual
capacity; CORPORAL CLARK, Being sued in
his/her individual capacity; CORPORAL CUCCIO,
Being sued in his/her individual capacity;
JAMES HOLMES, Director for Food Service, being
sued in his individual capacity; D. EVERETT,
Warden of Operations, being sued in his/her
individual capacity; EDWARD MORRIS, Deputy
Director, being sued in his individual

                     - 2 -
capacity; SERGEANT RITTER, Being sued in
his/her individual capacity; MCI WORLDCOM,
INCORPORATED, Being sued in its individual
capacity; BERNARD J. EBBERS, Chief Executive,
being sued in his individual capacity;
SCOTT D. SULLIVAN, Former Chief Financial
Officer,   being  sued   in  his   individual
capacity; DAVID F. MYERS, Former Controller,
being sued in his individual capacity,

                                          Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:06-cv-00216-JCC; 1:06-cv-00038-UNA)


Submitted:   March 28, 2007              Decided:   April 23, 2007


Before NIEMEYER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Darnell Stanley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                              - 3 -
PER CURIAM:

          Darnell   Stanley   appeals   the   district    court’s   order

denying relief on his 42 U.S.C. § 1983 (2000) complaint.        We have

reviewed the record and find no reversible error.        Accordingly, we

affirm for the reasons stated by the district court.         Stanley v.

United States, Nos. 1:06-cv-00216-JCC; 1:06-cv-00038-UNA (filed

Aug. 23, 2006 & entered Aug. 25, 2006).        We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                               AFFIRMED




                                - 4 -